21st Century Holding Company and Subsidiaries EXHIBIT 21.1 SUBSIDIARIES American Vehicle Insurance Company, a Florida corporation * Assurance Managing General Agents, Inc., a Florida corporation Century Risk Services, Inc., a Florida corporation Federated National Insurance Company, a Florida corporation * Federated Premium Finance, Inc., a Florida corporation Insure-Link, Inc., a Florida corporation Superior Adjusting, Inc., a Florida corporation * Effective January 26, 2011, Federated National merged with and into American Vehicle, and the resulting entity changed its name to “Federated National Insurance Company”.
